DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species I, Figs. 1-5, claims 1-3 and 6 in the reply filed on December 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2007/0132079 to Otremba et al.
Regarding claim 1, Otremba et al. illustrates in at least figures 3 and 4 (see below) with associated text:
A semiconductor device comprising: 
an upper conductive plate SL, a middle conductive plate SH, and a lower conductive plate 6, 7 that are stacked on each other;
a first semiconductor chip 2 located between the upper conductive plate and the middle conductive plate and electrically connected to both the upper conductive plate and the middle conductive plate; and .
a second semiconductor chip 1 located between the middle conductive plate and the lower conductive plate and electrically connected to both the middle conductive plate and the lower conductive plate,
wherein, in a plan view along s stacking direction,
one of an area of the upper conductive plate and an area of the lower conductive plate is smaller than an area of the middle conductive plate, and
another of the area of the upper conductive plate and the area of the lower conductive plate is larger than the area of the middle conductive plate.
Regarding claim 6, Otremba et al. illustrates in figure 4 an encapsulant 11 encapsulating the first semiconductor chip 2 and the second semiconductor chip 1 and integrally holding the upper conductive plate SL, the middle conductive plate SH, and the lower conductive plate 6, 7.



    PNG
    media_image1.png
    470
    806
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2 and 3 are rejected under 35 USC § 103 as being unpatentable over Otremba et al. as applied to claim 1 above, and further in view of US Patent Application Publication No. 20070040260 to Otremba.
Regarding claim 2, Otremba et al. is discussed above, it does not specifically show each of the first semiconductor clip and the second semiconductor chip comprises a first main electrode and a second main electrode which has a larger area than the first main electrodes, the first semiconductor chip is connected to the upper conductive plate by the first main electrode and is connected to the middle conductive plate by the second main electrode, and the second semiconductor chip is connected to the middle conductive plate by the first main electrode and is connected to the lower conductive plate by the second main electrode.  
Otremba illustrates in figure 1 each of the first semiconductor chip 2 and the second semiconductor chip 1 comprises a first main electrode S2, S1 and a second main electrode D2, D1 which has a larger area than the first main electrodes, the first semiconductor chip is connected to the upper conductive plate 19 by the first main electrode and is connected to the middle conductive plate 33 by the second main electrode, and the second semiconductor chip is connected to the middle conductive plate by the first main electrode and is connected to the lower conductive plate 12 by the second main electrode.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Otremba et al. to have first and second main electrodes.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 3, Otremba et al. illustrates in figure 4 the area of the upper conductive plate SL is smaller than the area of the middle conductive plate SH, and the area of the lower conductive plate 6, 7 is larger than the area of the middle conductive plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent No. 6,697,257 to Wolf et al. illustrates the claimed invention except one of an area of the upper conductive plate and an area of the lower conductive plate is smaller than an area of the middle conductive plate, and another of the area of the upper conductive plate and the area of the lower conductive plate is larger than the area of the middle conductive plate.
US Patent Application Pub. No. 2004/0089934 to Shimoida et al. illustrates the claimed invention except at least one of an area of the upper conductive plate and an area of the lower conductive plate is smaller than an area of the middle conductive plate, and another of the area of the upper conductive plate and the area of the lower conductive plate is larger than the area of the middle conductive plate.





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738